On Remand from the Supreme Court

PER CURIAM.
The Alabama Supreme Court has affirmed in part and reversed in part this court’s judgment of July 2, 1999, and has remanded the case. Ex parte Bland, 796 So.2d 340 (Ala.2000). Those portions of the trial court’s judgment relating to the period of the -wife’s visitation and to the distribution of the proceeds from the sale of the marital home are affirmed. Those portions of the trial court’s judgment relating to the award of periodic alimony and to the award of the husband’s military retirement benefits are reversed. The case is remanded for that court to enter an order consistent with the Supreme Court’s opinion.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH INSTRUCTIONS.
YATES, P.J., and CRAWLEY, THOMPSON, PITTMAN, and MURDOCK, JJ., concur.